Name: Commission Regulation (EEC) No 374/91 of 15 February 1991 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 43/26 Official Journal of the European Communities 16. 2. 91 COMMISSION REGULATION (EEC) No 374/91 of 15 February 1991 fixing the amount of the subsidy on oil seeds sion Regulation (EEC) No 3866/90 Q, as last amended by Regulation (EEC) No 293/91 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3866/90 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 163/91 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed Q, as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sirticle 1 The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. Article 2 This Regulation shall enter into force on 16 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 February 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 353, 17 . 12. 1990, p . 23 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 22, 28. 1 . 1991 , p. 49. O OJ No L 367, 29. 12. 1990, p. 80. (8) OJ No L 35, 7. 2. 1991 , p. 20. ( ») OJ No L 266, 28. 9 . 1983, p. 1 . 0 OJ No L 167, 25 . 7. 1972, p. 9 . «) OJ No L 201 , 31 . 7. 1990, p. 11 . 16. 2. 91 Official Journal of the European Communities No L 43/27 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 2 1st period 3 2nd period 4 3rd period 5 4th period 6 5th period 7 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000   Portugal 28,814 28,720 28,798 28,578 28,574   Other Member States 21,844 21,750 21,828 21,608 21,604  2. Final aids : Seed harvested and processed in : l l  Federal Republic of Germany (DM) 51,42 51,20 51,39 50,87 50,86   Netherlands (Fl) 57,94 57,69 57,90 57,32 57,31   BLEU (Bfrs/Lfrs) 1 060,66 1 056,10 1 059,89 1 049,20 1 049,01   France (FF) 172,47 171,73 172,35 170,61 170,58   Denmark (Dkr) 196,16 195,31 196,01 194,04 194,00   Ireland ( £ Irl) 19,196 19,113 19,182 18,989 18,985   United Kingdom ( £) 16,760 16,679 16,736 16,540 16,537   Italy (Lit) 38 477 38 312 38 449 38 061 38 054   Greece (Dr) 4 530,25 4 478,59 4 455,23 4 355,10 4 354,07   in Spain (Pta) 31,36 18,87 29,18 0,00 0,00   in Portugal (Esc) 6 022,23 6 002,90 6 014,79 5 959,72 5 958,89  ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1st period 2nd period 3rd period 4th period 5th period \ 2 3 4 5 6 . 7 1 . Gross aids (ECU):  Spain 2,154 2,060 2,138 1,918 1,914   Portugal 31,314 31,220 31,298 31,078 31,074   Other Member States 24,344 24,250 24,328 24,108 24,104  2. Final aids : l Seed harvested and processed in : ||  Federal Republic of Germany (DM) 57,31 57,09 57,27 56,75 56,75   Netherlands (Fl) 64,57 64,32 64,53 63,95 63,94   BLEU (Bfrs/Lfrs) 1 182,05 1 177,49 1 181,28 1 170,60 1 170,40   France (FF) 192,21 191,47 192,08 190,35 190,32   Denmark (Dkr) 218,61 217,76 218,46 216,49 216,45   Ireland ( £ Irl) 21,393 21,310 21,379 21,186 21,182   United Kingdom ( £) 18,709 18,628 18,685 18,489 18,486   Italy (Lit) 42 881 42 715 42 853 42 465 42 458   Greece (Dr) 5087,51 5 035,85 5012,49 4 912,37 4 911,33   Spain (Pta) 413,60 401,11 411,42 372,99 372,40   Portugal (Esc) 6 543,92 6 524,59 6 536,48 6 481,41 6 480,58  No L 43/28 Official Journal of the European Communities 16 . 2 . 91 ANNEX III Aids to sunflower seed (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 2 3 4 5 6 1 . Gross aids (ECU) :  Spain 31,430 31,425 31,702 31,501 31,399  Portugal . 40,328 40,329 40,607 40,416 40,316  Other Member States 28,088 28,089 28,367 28,176 28,076 2. Final aids : I I (a) Seed harvested and processed in (') : I  Federal Republic of Germany ||I (DM) 66,12 66,13 66,78 66,33 66,10  Netherlands (Fl) 74,51 74,51 75,25 74,74 74,47  BLEU (Bfrs/Lfrs) 1 363,85 1 363,90 1 377,40 1 368,12 1 363,27  France (FF) 221,77 221,78 223,98 222,47 221,68  Denmark (Dkr) 252,23 252,24 254,73 253,02 252,12  Ireland ( £ Irl) 24,683 24,684 24,928 24,760 24,673  United Kingdom ( £) 21,606 21,601 21,817 21,643 21,562  Italy (Lit) 49 476 49 477 49 967 49 631 49 454  Greece (Dr) 5 896,00 5 865,36 5 889,06 5 792,78 5 766,97  Portugal (Esc) 8 425,14 8 425,58 8 479,07 8 430,01 8 409,1 1 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 4 878,14 4 930,91 4 879,00 4 932,67 4 919,25 4 973,13 4 884,93 . 4 940,42 4 869,87 4 925,62 (') For seed harvested in Member States other than Spain and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0186140. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) I Current2 1st period3 2nd period4 3rd period5 4th period6 5th period7 DM 2,046230 2,043570 ¢ 2,040940 2,038500 2,038500  Fl 2,305860 2,303550 2,300200 2,297570 2,297570  Bfrs/Lfrs 42,122800 42,094800 42,063000 42,038500 42,038500  FF 6,969320 6,964450 6,959890 6,957640 6,957640  Dkr 7,876850 7,874040 7,870880 7,868740 7,868740  £Irl 0,769844 0,769455 0,769420 0,769272 0,769272  £ 0,706180 0,707864 0,709478 0,710706 0,710706  Lit 1 539,02 1 541,22 1 543,85 1 545,72 1 545,72  Dr 218,79300 221,56400 224,34800 227,05000 227,05000  Esc 180,62800 181,17100 181,86400 182,52800 182,52800  Pta 128,58900 128,95700 129,36900 129,75300 129,75300 